Case: 17-11717   Date Filed: 10/04/2017   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11717
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:16-cr-00179-SDM-AAS-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

versus

ELIAS MORALES,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 4, 2017)



Before JULIE CARNES, JILL PRYOR, and EDMONDSON, Circuit Judges.
              Case: 17-11717     Date Filed: 10/04/2017    Page: 2 of 3


PER CURIAM:




      Elias Morales appeals the district court's imposition of a 14-month term of

imprisonment after the revocation of his supervised release. He contends that his

sentence was procedurally unreasonable because the court considered his need for

drug rehabilitation in fashioning his sentence.

      The Supreme Court has held that a sentencing court may not impose or

lengthen a prison term to promote an offender’s rehabilitation. Tapia v. United

States, 564 U.S. 319, 332 (2011). We extended Tapia’s holding, explaining that it

applies “whether a person is initially being sent to prison or being sent back to

prison after a period of supervised release.” United States v. Vandergrift, 754 F.3d
1303, 1309 (11th Cir. 2014). Moreover, in Vandergrift, we said that “Tapia error

occurs where the district court considers rehabilitation when crafting a sentence of

imprisonment,” not merely when it (1) tailors the length of the sentence to permit

completion of a rehabilitation program, or (2) makes rehabilitation the dominant

factor in reaching its sentencing determination. Id. at 1310 (emphasis in original).

“Because it is impermissible to consider rehabilitation, a court errs by relying on or

considering rehabilitation in any way when sentencing a defendant to prison.” Id.

at 1311. But merely discussing rehabilitation opportunities in prison is no error, so



                                          2
              Case: 17-11717     Date Filed: 10/04/2017   Page: 3 of 3


long as such opportunities are not a deciding factor when the court imposes or

lengthens a sentence. Id.

      The sentencing court did not render Morales’s sentence procedurally

unreasonable by violating Tapia and impermissibly considering rehabilitation. The

court’s statement that Morales needed a long prison term to become sober seems

unmotivated by a consideration of his rehabilitation. Instead, the court called him

a “determined abuser” and frequent violator of supervised release and stated that

sending him to a treatment program would be a waste of public resources. The

court imposed the 14-month term of imprisonment as a sanction for Morales’s

repeated violations of supervised release and a way to prevent further violations.

In addition, the district court mentioned Morales’s aggravated criminal history and

rapid return to criminal conduct as § 3553(a) factors that it considered when

imposing Morales’s sentence. Because Morales has not demonstrated that his

sentence was procedurally unreasonable, we affirm.

      AFFIRMED.




                                         3